Title: John Boylston to John Adams, 31 August 1781
From: Boylston, John
To: Adams, John


     
      Dear Sir
      
       August 31st. 1781
      
     
     You may possibly wonder at my Silence in not writing you during so long a period and which might yet have continu’d from the danger which attends it did not the cruelty and injustice of this Govt. impel me to sollicit you and Doctor Franklin to use your utmost interest with the Court of Versailles to take the American Prisoners under its immediate Protection by insisting on a Cartel for exchanging them forthwith and liberating them from the vindictive Confinement many of them have suffer’d for three years past which has induc’d many (despairing of relief) to enter in the Navy and which is the ultimate motive of this treatment.
     There are at present in Forton jayl only, above 500 for whose particular situation I wish to refer you to the Revd. Thos. Wren at Portsmouth who merits the highest praise for his constant and unwearied attendance in distributing the charitable Contributions hitherto collected for their relief, and in which I have not been wholly useless, altho’ am mortified to find it now grows very cold and languid which requires your utmost speedy exertions to prevent the consequences in their seduction thro want of proper necessaries.—I am here much vex’d to find those necessaries considerably abridg’d by the infamous Peculation of T. Diggs in having withheld several sums received from Doctor F——k——n, besides several other considerable Private Donations which I am inform’d the said D——gs has receiv’d for their relief. He is one of that description I had in veiw when I formerly wrote you my Sentiments that no other than persons of establish’d reputation and property should be any ways employ’d in the Affairs of America.—The severe treatment which many have suffer’d here for illicit Correspondence may apologize for the omission of Place and Signature hereto, but which you may supply from the recollection of my having formerly sent you the Arms of Boylston.—I should be extreamly happy to hear of your success in the above application which will greatly adorn your Embassy and procure you much Merit. If you favour me with a Line in answer take good care it is under safe Conduct as my Letters are often open’d.
     
      Ardently wishing you all health & prosperity, I am
     
     
    